MEMORANDUM *
We affirm for the reasons stated by the district court in its well-reasoned opinion and order dated November 16, 2000, and for the further reasons stated below.
Appellant was not denied effective assistance of counsel, and the district court’s deference to state court findings of fact, as explained in its decision, was entirely correct. Having carefully reviewed Appellant’s contentions, we conclude that the record does not support his claims that trial counsel failed to assert a due process argument in the attempt to exclude similar crimes evidence and that trial counsel failed to require the balancing of prejudice. The record shows instead that counsel argued due process and requested balancing of prejudice. Counsel performed properly. *837The trial court considered and did not abuse its discretion in rejecting counsel’s argument for exclusion of the similar crimes’ evidence, finding that the probity of the evidence, which showed modus oper- and% was not substantially outweighed by its prejudice. No failure of the effective assistance of counsel required by the Constitution is presented. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is inappropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.